             Case: 4:19-cv-01875-AGF Doc. #: 1-1 Filed: 07/02/19 Page: 1 of 12 PageID #: 4
  2:2019                                                                  Case.not 1922-0004262 - Docket Entries




                   Your Missouri Courts                                                                                        Select Search
                                                                                                                                      .„     Method...
                                                                                                                                                         et
  Judicial Links         eFiling     I     Help     I    Contact Us   I   Print                               GrantedPublicAccess       Logoff DAVIDSUB8080

                     1922-CC04262 - JOEL SCHWA'" V CINCINNATI LIFE INSURANCE, C
                                                c,i\SC)
           Case r Parties    Docket !'Charges, Judgments Serulcc                                    Scheduled       1. Civil    Garnishments/ 1
          Header Attorneys ! Entries     & Sentences     Information 1                      Due I Hearings & Trials ! Judgments   Execution 1

                                         This Information is provided as a service and is not considered an official court record.

 Click here to eFile on Case                 Sort Date Entries:              Display Options:
                                                                Descending                    I All Entries
 Click here to Respond to Selected Documents
                                                                   Ascending


   06/20/2019            Returned Mail-U ndeliverable

   06/10/2019         ' Corporation Served
                        Document ID - 19-SMCC-8873; Served To - CINCINNATI LIFE INSURANCE COMPANY; Server ;
                        Served Date - 05-JUN-19; Served Time - 00:00:00; Service Type - First Class Mail; Reason Description
                        - Served; Service Text - mailed on 06/03 and they received on
                      1 Notice of Service
                        Notice of Return of Service on Insurance Company; Notice and Acknowledgment of Service; Electronic
                        Filing Certificate of Service.
                           Filed By: SEAN PATRICK O'GORMAN
                           On Behalf Of: JOEL J SCHWARTZ

   06/07/2019         i Jury Trial Scheduled
                           Scheduled For: 11/12/2019; 9:00 AM ; REX M BURLISON; City of St. Louis

   05/31/2019            Sum mons Issued-Circu it
                         Document ID: 19-SMCC-8873, for CINCINNATI LIFE INSURANCE COMPANY.

   05/30/2019            Filing Info Sheet eFiling
                            Filed By: SEAN PATRICK O'GORMAN
                         Pet Filed in Circuit Ct
                         Petition.
                            Filed By: SEAN PATRICK O'GORMAN
                            On Behalf Of: JOEL J SCHWARTZ
                         Judge Assigned
  Case,net Version 5.14.0,11                                              Return to Top of Page                                           Released 04/25/2019




                                                                                                                                            EXHIBIT



i•kips.           6 snro.govrcasereticases,i       GEN    lc ts.olo
    Case: 4:19-cv-01875-AGF Doc. #: 1-1 Filed: 07/02/19 Page: 2 of 12 PageID #: 5



State of Missouri

Department of Insurance, Financial Institutions am:
Professional Registration

  TO:       Corporate Secretary (or United States Manager or Last Am:ointed General Agent) of

            CINCINNATI LIFE INSURANCE COMPANY THE
            PO BOX 145496

            CINCINNATI, OH 45250-5496

  RE:       Court: St. Louis City Circuit Court, Case Number: 1922-CC(11262


   You will take notice that original process in the suit against you, a copy Of which is attached hereto and sent ot
you by certified mail, was duly served upon you at Jefferson City, Missouri, by serving the same on the Director of
the Department of Insurance, Financia Instintions and Professional Registration of the state of Missouri, Dated at
Jefferson City, Missouri this Wednesday, June 5, 2019.




                                                                                                                    6/


                                                                      Director a'Insurance, Financial Institutions and
                                                                                 Professional Registration

AFFIDAVIT
                                                                                               V41E1  "1
State of Missouri,                                                                                     1 2419
                     SS.                                                                        )U N 2
County of Cole,                                                                                    IA oG
  The undersigned Director of the Department of Insurance, Financial Institutions and Professional Registration or
the Director's designated agent, hereby makes oath and certifies the original of the abov notice to the above
addressee was mailed at the United S.:ates Post Office in Jefferson City, Missouri on              ,I- ,4                          0/q
by first class certified mail prepaid as ,arovicied by section 375.906.5, SMo. and Supreme Court Rule 54.15

                                                                      Director, department of Insurance,
                                                                      Financial ,nstitutions and Professional R          tration

                                                                By:

                                              Subscribed and sworn to before me thi



                                                                 My commission expires:

                                                                                                                               FINLEY LUEBBERT
                                                                                                                             IiiCommisom Evka
                           301 West Nig!,street, Room 530, P.C.), Box 690['eller! onCity, Missouri 65102-0690 i7*               Ikm*30,2023
                                  Telephorie 57 -751-2619 / TDD 1-573-526-41i 16 (Hearing Impaired)                              OtagoOW*
                                                       htto://www,difo,mo.Qo.•-'                                             Cooksion0156343V
            Case: 4:19-cv-01875-AGF Doc. #: 1-1 Filed: 07/02/19 Page: 3 of 12 PageID #: 6
7/2/2019                                                              Cass.net- 1922-CC04262 S




                       Your Missouri Courts                                                                                 Select Search Method...
                                                                                                                                                     .net
 Judicial Links           I   eFiling   I   Help     I   Contact Us   I   Print                            GrantedPublicAccess          Logoff DAVIDBUB8080

                                                          Wo, :el V CINCI INATI ;
                                                                   C ASE)
                       Parties & r Docket (Charges, Judgments r Service r Filings Y Scheduled                                      y Garn shim*/ i
    I Case        r
       Header j Attorneys           Entries         &Sentences            ! Intormationl     Due
                                                                                                                            Civil
                                                                                                   1 Hearings & Trials } Judgments     Execution

  This information Is provided as a service and Is not considered an official court record, Further information may be available In the docket entries portion of
           Casemet. Because service of process may establish legal obligations, you may want to examine the original case file in the clerk's office.
                                               Displaying 1 thru 1 of 1 service records returned for case 1922•CC04262.

                                                                                  Issuance
            Issued To: CINCINNATI LIFE                                                                          Date Issued: 05/31/2019
                    I NSURANCE COMPANY
         Document Summons Civil Case-To Dft-                                                                        Due Date: 06/30/2019
            Issued: Res
       Document ID: 19-SMCC-8873

                                                                                   Return
                 Type Of Corporation Served                                                                Service/Attempt 06/05/2019
             Service:                                                                                                     Date:
           Served To: CINCINNATI LIFE
                               I NSURANCE COMPANY
                               C/O DIRECTOR OF
                               I NSURANCE
                               301 W. HIGH STREET,
                               ROOM 530
                               JEFFERSON CITY , MO
                               65101
       Service Text: mailed on 06/03 and they received on
                                               Displaying 1 thru 1 of 1 service records returned for case 1922.CC04282.
 Case,net Version 5.14,0.11                                               Return to Top of Page                                          Released 04/25/2019




Alps   404-VON.COkif   s.mo.govcasonetiLaS         OCe.f.19
Case: 4:19-cv-01875-AGF Doc. #: 1-1 Filed: 07/02/19 Page: 4 of 12 PageID #: 7




                 IN THE CIRCUIT COURT' OF THE CITY OF ST. LOUIS
                              STATE OF MISSOURI

  Joel J. Schwartz,                                       )
                                                          )
                                     Plaintiff,           )
                                                          )
        v.                                                )       Case No: 1922-CC04262
                                                          )
  Cincinnati Life Insurance Co.,                          )
                                                          )
                                     Defendant.           )

                      RETURN OF SERVICE ON INSURANCE COMPANY



        Conies now, Sean P. O'Gorman and files on behalf of Plaintiff, Joel Schwartz, and files

        Notice Received by Director of Insurance,




                                            Respectfully submitted:

                                            O'GORIvIAN & SANDRONIP,C,
                                            ATTORNEYS AND COUNSELORS AT LAW



                                            hi Sean P, O'Gorman
                                             SEAN P. O'GORMAN #35112
                                            Attorney for Plaintiff
                                            3350 Greenwood Blvd.
                                            Maplewood, MO 63143
                                            June 10,2019
                                           (314)6455900
                                           (314)754-8104
                                            sean@cotninonsenselaw,net
Case: 4:19-cv-01875-AGF Doc. #: 1-1 Filed: 07/02/19 Page: 5 of 12 PageID #: 8




                                       NOTICE AND ACKNOWLEDGMENT FOR
                                               SERVICE BY MAIL

                                            Circuit Court for St I ,ruit&SEtElikvi-4
                                                    Division




                                                                                                                                  rnu4_z - s. -tai
     Case Number1,922.__Gc04262

    JoeLLSchwariz
                             ' Plaintiff,

    Vs,




                                                                                                                                   - 0,16
    CintinnatiLife Insurance Co.
                               Defendant.

                                                           NOTICE

       TO; Cincinnati Life Insurance Co.                     (Name of insurance company to be served) c/a Director of
    Insurance, 301 W. High Street, Room 530, Jefferson City, MO 65101,
       The enclosed summons and petition are served pursuant to Missouri Supreme Court Rule 54,16.
       You may sign and dote the acknowledgment part of this form and return one copy of the completed form to the
    sender within thirty days of 06/03/2019 (Insert date of mailing)
      If you are served on behalfof a corporation, unincorporated association, including a partnership, or other entity,
    you must indicate under your signature your relationship to that entity. If you are served on behalf of another person
    and you are authorized to receive process, you must Indicate under your signature your authority.
       If you do not complete and return the form to the sender within thirty days, you or the party on whose behalf you
    are being served may be required to pay any expenses incurred in serving a summons and petition in any other
    manner permitted by law,
      If you do complete and return this form, you or the party on whose behalf you are being served must answer the
    petition within thirty days ofthe date you sign the acknowledgment below. If you fail to do so,Ju4 4,1► 44 , by d
    may be taken against you for the relief demanded in the petition.
      IDECLARE, UNDER PENALTY OF PERJURY, THAT TUIS.SaiiraWA.S_MAII,E.
    (Insert the date)

                                                                                                                Signature
                                                                                                                        ? "7/ a

                         ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND PETITION

     Ideclare, under penalty of filing a false affidavit, thatIreceived a copy of the Summons and of the Petition in the
    above captioned matter,


    Signature
                                            %.0.0444/0"04U—)
   P4220044WC            T,I
   Relations!) to ,tffity/Author ty
             Case: 4:19-cv-01875-AGF Doc. #: 1-1 Filed: 07/02/19 Page: 6 of 12 PageID #: 9
20,,"20-19                                                              C..asenet; 1922,,C,C04262 - Event In     ati




                 Your Missouri Courts                                                                          t C     e   r
                                                                                                                                                          ;net
                                                                                                                                     Select Search Method...

Judicial Links         I   ending     I   Help     I   Contact Us   I     Print                                GrantedPublicAocess             Logoff DAVIDSUB8060

                    192              X426                                          V I CINNATI                 EINSURA
                                                                                  CA
   1 Case                      r
              Parties & Docket Charges,Judgments' Service \•• Filings I    Scheduled                                           "r:     Civil   "( Garnishments/ '1
   I Header i Attorneys I Entries i & Sentences  information' Due       Hearings & Trials                                            Judgments i    Execution     I

     This information is provided as a service and is not considered an official court record, if an event Is continued or cancelled it will not appear on this
                                                                           calendar.
                                   Displaying 1 thru 1 of 1 scheduled hearings and trials returned for case 1922-CC04262.

                   N                 le 12, 2019
                           tiioner

  REX M BURLISON              9:00 AM     1 OF 1             Jury Trial
  Event Text:                                               Location: Division 1 City of St. Louis
  Address: CIVIL COURTS BUILDING 10 N TUCKER BLVD SAINT LOUIS MO
                                       Displaying 1 thru 1 of 1 scheduled hearings and trials returned for case 1922-CC04262.

Case.net Version 5.14.0.11                                              !Return to Top of Page                                                  Released 04/25/2019




                             casenet/caises'evonts cif0
            Case: 4:19-cv-01875-AGF Doc. #: 1-1 Filed: 07/02/19 Page: 7 of 12 PageID #: 10
6/20/2019                                                                  Case.,- et 1922-CC04262 Dockel       ie




                  Your Missouri Courts                                                                                                               ;net
                                                                                                                                Select Search Method...

 Judicial Links       I   eFIling   I       Help    I   Contact Us     I   Print                             GrantedPublicAccess         Logoff DAVIDBUB8080

                                    42                                     AR ;      CIN NNATI                   IN      RANGE CO(E-
                                                                                   CASE)
      Case Parties & r Docket Y Charges,Judgments r Service ‘r Filings Y Scheduled                                          I      Civil  r Garnishments/
     Header Attorneys Entries      & Sentences    I Information  Due    Hearings & Trials                                       Judgments I   Execution

                                        This information is provided as a service and is not considered an official court record,

 Click here to eFlie on Case                 Sort Date Entries: fl           Display Options:
                                                               Descending                     All Entries
 Click here to Respond to Selected Documents
                                                                   Ascending


  06/10/2019              Corporation Served
                          Document ID - 19-SMCC-8873; Served To - CINCINNATI LIFE INSURANCE COMPANY; Server - ;
                          Served Date - 05-JUN-19; Served Time - 00;00:00; Service Type - First Class Mail; Reason Description
                          - Served; Service Text - mailed on 06/03 and they received on
                          Notice of Service
                          Notice of Return of Service on Insurance Company; Notice and Acknowledgment of Service; Electronic
                          Filing Certificate of Service.
                             Filed By: SEAN PATRICK O'GORMAN
                             On Behalf Of: JOEL J SCHWARTZ

  06/07/2019              Jury Trial Scheduled
                             Scheduled For: 11/12/2019; 9:00 AM ; REX M BURLISON; City of St. Louis

  05/31/2019              Summons Issued-Circuit
                          Document ID: 19-SMCC-8873, for CINCINNATI LIFE INSURANCE COMPANY.

  05/30/2019              Filing Info Sheet eFiling
                             Filed By: SEAN PATRICK O'GORMAN
                          Pet Filed in Circuit Ct
                          Petition,
                             Filed By: SEAN PATRICK O'GORMAN
                             On Behalf Of: JOEL J SCHWARTZ
                          J udge Assigned
 Case.net Version 5.14.0,11                                                atturRILT:Qp °Leagp                                             Released 04/25/2019




              Jrt.6,5,4:),VD.00         <    ''searcl    -lr.elastko
             Case: 4:19-cv-01875-AGF Doc. #: 1-1 Filed: 07/02/19 Page: 8 of 12 PageID #: 11
6/2.72019'                                                             Case.net: '922-CC04262 - Pert', Informati,wr




                                                                                                          TO                Select Search Method...

  Judicial Links    I   eFIlIng   I    Help      I   Contact Us    I    Print                              GrentedPublicAccess       Logoff DAVIDBUB8080

                        22--CC04262 JOEi.                      iVq:\         2".. V CM.CANN/1jj LL4,..1soi.z.ANGE,                         ,


          Case ri;arties & Y Docket (Charges Judgments                                           'r Hearings
                                                                                                      Scheduled      Y Civil    '` Garnishments!
     1   Header Attorneys t Entries      g Selt
                                              nences
                                                     ( Service t Filings
                                                       information Due                                       & Trials Judgments      Execution

                                      This Information is provided as a service and is not considered an official court record.
  Click here to QuickFile on behalf of the Selected Party.

          SCHWARTZ , JOEL J , Plaintiff                     represented by               O'GORMAN ,SEAN PATRICK , Attorney for Plaintiff
          120 S CENTRAL AVE
          SUITE 130                                                                      3350 GREENWOOD BLVD.
                                                                                         MAPLEWOOD, MO 63143
          CLAYTON, MO 63105
                                                                                         Business:(314)645-5900
          Business:(314) 862-4332

       Year of Birth: 1961
     ) CINCINNATI LIFE INSURANCE
       COMPANY , Defendant
       0/0 DIRECTOR OF INSURANCE
       301 W. HIGH STREET, ROOM 530
       JEFFERSON CITY, MO 65101

  Case.net Version 5.14.0.11                                            Return to Top of Page                                          Released 04/25/2019




'rape 'wwycxev.45.1no govt ers.teut       "pernes.cto
          Case: 4:19-cv-01875-AGF Doc. #: 1-1 Filed: 07/02/19 Page: 9 of 12 PageID #: 12
                                                 COLE COUNTY SHERIFF
             IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                           Case Number: 1922-CC04262
REX M BURLISON                                                                                                        Special Process Server 1
Plaintiff/Petitiorer:                    Plaintiff's/Petitioner's Attorney/Address
JOEL J SCHWARTZ                          SEAN PATRICK O'GORMAN                                                        Special Process Server 2
                                         3350 GREENWOOD BLVD.
                                     vs. MAPLEWOOD, MO 63143                                                          Special Process Server 3
Defendant/Respondent:                    Court Address:
CI NCI N NATI LIFE INSURANCE COMPANY     CIVIL COURTS BUILDING
Nature of Suit:                          10 N TUCKER BLVD
CC Breach of Contract                    SAINT   LOUIS, MO 63101                                                           (Date File Stamp)
                                                     Summons in Civil Case
 The State of Missouri to: CINCINNATI LIFE INSURANCE COMPANY
                           Alias:
 CIO DIRECTOR OF INSURANCE
 301 W. HIGH STREET, ROOM 530
 JEFFERSON CITY, MO 65101
      COURT SEAL OF           You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fall to file your pleading,judgment by default may
                                   be taken against you for the relief demanded in the petition,

     CITY OF ST LOUIS                   May 31, 2019
                                               Date                                                         Clerk
                                   Further Information:
                                                          Sheriff's or Server's Return
    Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
    I certify that I have served the above summons by:(check one)
    0 delivering a copy of the summons and a copy of the petition to the defendant/respondent.
    ❑ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
                                                                     , a person of the defendant's/respondent's family over the age of
          15 years who permanently resides with the defendant/respondent.
    ❑ (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
                                                                 (name)                                                         (title).
    ❑ other:

    Served at                                                                                                                      (address)
    in                                        (County/City of St. Louis), MO, on                               (date) at           _   (time).


                   Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                               Must be sworn before a notary public if not served by an authorized officer:
                               Subscribed and sworn to before me on                                               (date).
          (Seat)
                                My commission expires:
                                                              Date                                  Notary Public
  Sheriff's Fees, if applicable
  Summons
  Non Est
  Sheriff's Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                                                  miles ((p,        per mile)
  Total
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA 40     S      (s!', 4GC, For Court .1 .he OM Document Id # 19-SNICC-3873        o' 1             Civi' Procedure Form No. RAs 54 — 54:05,
                                                                                              54.13, and 54.20; 506.120 — 506,140, and 506,150 RSMo
Case: 4:19-cv-01875-AGF Doc. #: 1-1 Filed: 07/02/19 Page: 10 of 12 PageID #: 13

                                                                                      1922-CC04262


                    IN THE CIRCUIT COURT OF THE CITY OF SAINT LOUIS
                                   STATE OF MISSOURI

     Joel Schwartz,                                               )
                                                                  )
                                           Plaintiff,             )
                                                                  )
            v.                                                    )       Case No:
                                                                  )
     Cincinnati Life Insurance,                                   )
                                                                  )
                                            Defendant             )
     Serve
     The Cincinnati Life Insurance
     Company

     c/o Director ofInsurance
     301 W.High Street, Room 530
     Jefferson City, MO 65101


                                        BREACH OF CONTRACT

     Comes now Plaintiff and for his cause of action against Defendant in breach of contract
     states the court as follows:


                 1. That Plaintiff is a resident ofthe state Missouri.

                 2. That The Cincinnati Life Company is an insurance company qualified and

                     registered as an insurance business in the state of Missouri

                 3. That the cause of action arose in the City of St. Louis, State of Missouri.

                 4. That on or about February 6, 2018 Ricky Dean Cain applied for life insurance

                     with the Defendant.

                 5. That on said application Ricky Dean Cain Listed Plaintiff Joel Schwartz as the

                    Primary Beneficiary ofthe policy.

                 6. That on said application there was no entry for a continent beneficiary.
Case: 4:19-cv-01875-AGF Doc. #: 1-1 Filed: 07/02/19 Page: 11 of 12 PageID #: 14




              7. That Defendant issued policy number 6548638L on the life of Ricky Dean Cain,

              8. That Ricky Dean Cain died on or about December 1, 2018.

              9. That on or about March 28, 2019 Plaintiff, by and through counsel, applied for the

                     benefits under said contract.

               10. That Defendant has failed and refused to pay said benefits.

               1 1. That Defendants failure to pay the benefits is a breach of contract between

                     Defendant and Ricky Dean Cain,

               12. That Plaintiff is the third-party beneficiary of the contract between Plaintiff and

                     Ricky Dean. Cain.

               13. That Defendants breach of contract has damaged Plaintiff in the amount of Two

                     Hundred Thousand Dollars ($200,000,00)



                     Wherefore Plaintiff prays for an order offor judgement against Defendant, The

           Cincinnati Life Insurance Company, in the amount ofTwo Hundred Thousand Dollars

           and for an order granting such further and different relief as the Court deems just and

           proper.




                                                     Respectfully submitted:

                                                     O'GORMAN & SANDROI P.C,
                                                     ATTORNEYS AND CANSELORS AT LAW




                                                     SE01 Pi/O'GORMAN 4351 12
                                                     Attdrney for Plaintiff


                                                       2
Case: 4:19-cv-01875-AGF Doc. #: 1-1 Filed: 07/02/19 Page: 12 of 12 PageID #: 15




                                                  3350 Greenwood Blvd.
                                                  Maplewood, MO 63143
                                                  May 24, 2019
                                                 (314)645-5900
                                                 (314)645-5990
                                                  sean@commonsenselaw.net




                                     CERTIFICATE OF SERVICE

     Comes now, O'Gorman & Sandroni P.C. by and through Sean P. O'Gorman , Attorney at Law

     and hereby certifies that a copy ofthe were sent via:

     The Cincinnati Life Insurance
     Company

     c/o Director of Insurance
     301 W.High Street, Room 530
     Jefferson City, MO 65101




                                                     3
